DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
Claims 1-20 are currently pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

The following titles are suggested: 
I.	Door Arrangement for Refrigerated Merchandising Cabinet
II.	Mounting Frame for Refrigerated Merchandising Cabinet Door

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). 
Correction of the following is required: 

The claims call for the limitation “heating element” (see at least claim 4). The specification fails to provide clear support for said “heating element”. In other words, the specification does not allow the meaning of the terms in the claims to be ascertainable by reference to the description. To overcome this objection, applicant should:
	(A) clarify the record by amending the written description such that it expressly recites what structure performs the function recited in the claim element in a manner that does not add prohibited new matter to the specification; or 
(B) state on the record what structure performs the function recited in the means- (or step-) plus-function limitation. 

See 112 section below, and MPEP, 37 CFR 1.75(d)(1).

Claim Objections
Claim(s) 1-20 is/are objected to because of the following informalities:  

The plurality of elements or steps found in at least claim 1 should be separated by a line indentation. See MPEP R-1.75.
Appropriate correction is required.

Claim(s) 2-20 is/are objected to for their dependency on an objected base claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

a.	refrigeration apparatus in at least claim 1.
b.	heating element in at least claim 4.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Refrigeration apparatus is interpreted to cover an evaporator as per [0048] of the PG-Pub of the instant application, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
	
Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 calls for the limitation “each access door” in line 5; which limitation lacks antecedent basis. Multiple access doors have not been properly introduced in the claim. It is also unclear as to how said recitation relates to the previously recited “at least one access door”.

To overcome this issue, applicant is encouraged to recite “the at least one access door” in line 5 of claim 1.

Applicant is also reminded that the limitation “the or each access door” found in the last two lines of claim 1 must be addressed accordingly.

Similarly, the limitation “each door” found in each of claims 19 and 20 should be addressed accordingly.

Claim 4 calls for the limitation “heating element”, which is indefinite as it is unclear which particular structure the applicant is referring to as heating element. The specification is devoid of adequate structure for the claimed heating element. The use of the term “heating element” does not describe a particular structure for performing the function heating. Because the specification does not provide sufficient details such that one of ordinary skill in the art would understand which mechanical structure perform the claimed function of heating, the claim is indefinite.

Claim 7 calls for the limitation “each mullion”; which limitation lacks antecedent basis. Multiple mullions have not been properly introduced in the claim. 

To overcome this issue, applicant is encouraged to recite “the at least one mullion” in claim 7; in lieu of “each mullion”.

Each of claims 15 and 16 calls for the limitation “the door”. It is unclear which of the multiple previously recited door the applicant is referring to. 

To overcome this issue, applicant is encouraged to recite “the at least one door” in those claims.

Claim(s) 2-19 is/are indefinite for their dependency on an indefinite base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 12, 15-16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otto (US 20010003408 A1).

Regarding claim 1:
Otto discloses an upright refrigerated merchandising cabinet (Fig. 1, [0008]) comprising an insulated casing #10A forming a product display chamber, refrigeration apparatus for generating and delivering a cold airstream through the product display chamber for cooling the product display chamber ([0027]), at least one access door (one of #11 & #12) mounted at a front of the casing to provide access to an interior of the product display chamber, the at least one access door being mounted on the casing by means of an inner frame forming an integral part of the casing and defining an access opening at the front of the casing (see Fig. 5 of Otto Reproduced and Annotated below), and a complementary outer frame which is demountably engaged with the inner frame (see Fig. 5 of Otto below), the at least one access door being mounted on the outer frame (see Fig. 5 of Otto below).

    PNG
    media_image1.png
    590
    795
    media_image1.png
    Greyscale

Fig. 5 of Otto Reproduced and Annotated
Regarding claim 2:
Otto further discloses wherein complementary interengagable formations are provided on the inner frame and on the outer frame for releasably engaging the inner frame and the outer frame (see Fig. 5 of Otto above).

Regarding claim 3:
Otto further discloses wherein the complementary interengagable formations comprise a re-entrant slot in the inner frame and an associated male connector on the outer frame for releasable snap engagement in the re-entrant slot (see Fig. 5 of Otto above).

Regarding claim 4:
Otto further discloses wherein a heating element is mounted on the outer frame ([0016]).

Regarding claim 6:
Otto further discloses wherein the inner frame includes at least one mullion sub-dividing the access opening at the front of the casing into two or more door openings (see Fig. 5).

Regarding claim 12:
Otto further discloses wherein the inner frame forms a front face of the casing (see Fig. 5).

Regarding claim 15:
Otto further discloses wherein an endless door seal is mounted on an inside face of the door engaging between the inside face of the door and an outside face of the outer frame (see Fig. 5 above).

Regarding claim 16:
Otto further discloses wherein a magnet #16 and an associated magnetic strip are provided, one of the magnet and the magnetic strip being mounted on the door seal and the other of the magnet and the magnetic strip being mounted on the outer frame for cooperation to urge the door into a closed position ([0032]).

Regarding claim 19:
Otto further discloses wherein a well is formed in the product display chamber beneath a lower sill of the at least one door (see Fig. 1 & 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otto (US 20010003408 A1) in view of Kiel (US 5289657 A).

Regarding claim 5:
Otto discloses all the limitations, except for a frame seal element mounted on the outer frame, the frame seal element extending outwardly from the outer frame to engage an inside face of the door mounted on the outer frame.

In the same field of endeavor, Kiel teaches a frame seal element (either one of #62 & #64) mounted on an outer frame #14, the frame seal element extending outwardly from the outer frame to engage an inside face of a door #24 mounted on the outer frame (see Fig. 4).

Accordingly, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Otto with the claimed arrangement above as taught by Kiel.

One of ordinary skills would have recognized that doing so would have provided shock absorbing contact for the door of the cabinet as suggested by Kiel (col. 3, L 13-33); thereby, preserving the structural integrity of the device.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otto (US 20010003408 A1) in view of Wach (US 8998354 B2).

Regarding claims 7-8:
Otto discloses all the limitations, except for wherein the at least one mullion comprises an insulation foam filled plastics outer shell with metal reinforcement; wherein the metal reinforcement comprises a steel stiffener mounted on an inner wall of the mullion.

Nonetheless, these features of a mullion are well known in the art as taught by Wach (see Fig. 2-3; col. 6, L 57-63).

Accordingly, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Otto with the claimed arrangement above as taught by Wach.

One of ordinary skills would have recognized that doing so would have improved the stiffness and durability of the device; especially when said mullion is used to support heavy merchandise.

Claim(s) 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otto (US 20010003408 A1).

Regarding claim 14:
Otto discloses all the limitations, but does not specifically disclose wherein the outer frame is of plastics material.

However, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Also, the examiner submits that making components out of plastic is coveted at least due to the cheap cost of plastic.

Accordingly, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Otto with the outer frame made of plastics material.

One of ordinary skills would have recognized that doing so would have reduced the manufacturing cost of the device; since plastic is known to be relatively cheap, widely abundant, and easily transformable.

Regarding claim 20:
Otto discloses all the limitations, but does not specifically disclose wherein the at least one door has a multi-glazed viewing window.

By official notice, the examiner submits that providing multi-glazed viewing window in refrigerated merchandising cabinet is well known in the art.

Accordingly, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Otto with the at least one door being a multi-glazed viewing window.

One of ordinary skills would have recognized that doing so would have reduced condensation on said door; thereby, facilitating viewing of the content of the merchandising cabinet.

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otto (US 20010003408 A1) in view of Morse (US 6701739 B2).

Regarding claim 17:
Otto discloses all the limitations, but does not specifically for wherein the refrigeration apparatus is mounted on top of the casing on an exterior of the casing sitting on a top wall of the casing and communicating with an interior of the casing through an associated opening in the top wall of the casing.

However, this claimed arrangement is well known in the art as taught by Morse. The refrigeration apparatus is mounted on top of the casing on an exterior of the casing sitting on a top wall of the casing and communicating with an interior of the casing through an associated opening #108 and #158 in the top wall of the casing (see Fig. 1 & 1A).

Accordingly, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Otto with the claimed arrangement above as taught by Morse.

One of ordinary skills would have recognized that doing so would have provided a larger, easily accessible area for the merchandising cabinet; thereby, improving its user friendliness.

Regarding claim 18:
Otto as modified discloses all the limitations, except for wherein the refrigeration apparatus comprises two or more demountable refrigeration units, each refrigeration unit mounted at an associated opening in the top wall of the casing, there being provided a separate opening in the top wall of the casing for each refrigeration unit.

Nonetheless, since the system of Otto as modified already discloses at least one refrigeration unit mounted on an opening on the top wall of the cabinet (see rejection of claim 17), providing the apparatus with additional refrigeration units of the same characteristics constitutes a mere duplication of parts which does not yield a new or unexpected result. See MPEP 2144.04 - In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Accordingly, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Otto as modified with the claimed arrangement above.

One of ordinary skills would have recognized that doing so would have increased the cooling capacity of the system; thereby, optimizing its usage for large scale applications.

Allowable Subject Matter
Claims 9-11 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

The combination of elements as set forth in claims 9-11 and 13 are not disclosed or made obvious by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Bauman (US 5953929 A) teaches a refrigeration unit on a top surface of a refrigerator.

Ba1quet (US 20190112866 A1) teaches double glazing or triple glazing door for refrigerators.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763